Boslaugh, J.
This case was brought by appellant to recover from the appellee Union Fire Insurance Company on a contract of insurance made by it with the appellant indemnifying him against loss because of bodily injury or property damage caused to any person by reason of the negligent use by appellant of a motor vehicle described in the contract.
The petition states two causes of action: The first, for the amount of a judgment recovered by Dale Bruntz, appellee, against appellant in an action for damages caused the appellee by the negligent operation of the motor vehicle by the appellant; and the second, for expenses incurred by him in defending the damage suit in which the judgment was rendered against him.
The insurance company demurred separately to each cause of action of the petition. The district court sustained the demurrer on the grounds that there was another action pending in that court between the parties involving the same subject matter, and that the petition failed to state facts sufficient to constitute a cause of action in favor of appellant. This is an attempt to appeal from the order of the court sustaining the demurrer.
No judgment was rendered disposing of the case and terminating the litigation in that court. An order sustaining a demurrer to a petition, in the absence of further proceedings, is not a final order re viewable on appeal. §§ 25-1902 and 25-1911, R. S. 1943; Anson v. Kruse, 147 Neb. 989, 25 N. W. 2d 896; Barry v. Wolf, 148 Neb. 27, 26 N. W. 2d 303.
*861This appeal must be dismissed.
Appeal dismissed.